                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     JOSEMITE IV INC., et al.,                         Case No. 19-cv-08184-BLF
                                   8                    Plaintiffs,
                                                                                           ORDER GRANTING MOTION TO
                                   9             v.                                        REMAND ACTION TO STATE
                                                                                           COURT; GRANTING IN PART
                                  10     FEDEX GROUND PACKAGE SYSTEM,                      PLAINTIFFS’ REQUEST FOR
                                         INC., et al.,                                     ATTORNEY’S FEES
                                  11
                                                        Defendants.                        [ECF 17]
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Josemite IV, Inc. and Long Nguyen’s (together, “Plaintiffs”) motion to
                                  14   remand for lack of diversity jurisdiction and request for attorney’s fees. Motion to Remand
                                  15   (“Mot.”), ECF 17-1.      Plaintiffs bring this suit against FedEx Ground Package System, Inc.
                                  16   (“FedEx”), Michael Valenzuela, Stephen Everson, and Angela AcMoody (together, “Defendants”)
                                  17   alleging among other things, intentional and statutory tort claims. FedEx removed this action from
                                  18   Santa Clara Superior Court on diversity grounds. Not. of Removal, ECF 1. At issue, is whether the
                                  19   joinder of non-diverse Defendants Valenzuela, Everson, and AcMoody (together, “Individual
                                  20   Defendants”) is proper. Pursuant to Civil Local Rule 7-1(b), the Court finds this matter suitable for
                                  21   disposition without oral argument and VACATES the hearing set on March 19, 2020. For the
                                  22   reasons discussed below, the Court GRANTS Plaintiffs’ Motion to Remand and GRANTS IN PART
                                  23   Plaintiffs’ Request for Attorney’s Fees.
                                  24     I.   BACKGROUND
                                  25          Starting in 2013, Plaintiff Nguyen, on behalf of his company, Josemite IV, Inc. (“Josemite”)
                                  26   entered into several Independent Service Provider Agreements (“ISPA”) with FedEx to pick-up
                                  27   packages from FedEx distribution centers and deliver them to homes and businesses in a specified
                                  28   area. Compl. ¶¶ 10-14, ECF 1-1, Exh. 3. Through Josemite, Nguyen purchased rights to service
                                   1   FedEx routes operating out of distribution stations in San Jose and Hayward, among others. Id. ¶

                                   2   24. Nguyen routinely bought routes from FedEx and sold them to other contractors. Id. ¶ 25.

                                   3   Nguyen claims that “[t]he fate of any contract [with FedEx] rests in the hands of the Senior Station

                                   4   Manager[.]” Id. ¶ 12. Nguyen alleges that he paid more than $2 million for routes, trucks and other

                                   5   equipment, and invested more capital as he grew his company over five years. Id. ¶ 24. In October

                                   6   2017, Defendant Valenzuela became Senior Station Manager at the FedEx distribution center in

                                   7   Hayward and “Nguyen’s life changed.” Id. ¶ 27. Nguyen alleges that Valenzuela “made sure that

                                   8   Nguyen could not sell” his routes. Id. Nguyen further alleges that Defendants Valenzuela, Everson

                                   9   (FedEx San Jose Senior Station Manager), and AcMoody (FedEx District Managing Director for

                                  10   Northern California) “schemed to sabotage” Josemite and set Josemite up for termination. Id. ¶¶

                                  11   35-36. All of Josemite’s contracts with FedEx were eventually terminated in April 2017. Id. ¶ 41.

                                  12          On July 25, 2019, Plaintiffs caused a Demand for Arbitration to be filed with the Judicial
Northern District of California
 United States District Court




                                  13   Arbitration and Mediation Services – naming only FedEx. Not. of Removal ¶ 3. By October 2019,

                                  14   however, the arbitration efforts fell apart. Id. ¶¶ 4-5. On November 8, 2019, Plaintiffs commenced

                                  15   this action in the Santa Clara Superior Court (Case No. 19CV358329). Not. of Removal ¶ 6.

                                  16   Plaintiffs assert the following claims:

                                  17          (1)   Harassment in violation of the Fair Employment and Housing Act (Nguyen against all

                                  18                Defendants);

                                  19          (2)   Discrimination in violation of Unruh Civil Rights Act (Nguyen against All

                                  20                Defendants);

                                  21          (3)   Misappropriation of Trade Secrets (Josemite against FedEx and Valenzuela);

                                  22          (4)   Breach of Contract (Josemite against FedEx);

                                  23          (5)   Breach of Implied Covenant of Good Faith and Fair Dealing (Josemite against FedEx);

                                  24          (6)   Intentional Misrepresentation, Concealment, and False Promise (Plaintiffs against all

                                  25                Defendants);

                                  26          (7)   Negligent Misrepresentation (Plaintiffs against All Defendants);

                                  27          (8)   Intentional Interference with Contract (Plaintiffs against All Defendants);

                                  28          (9)   Intentional Interference with Prospective Economic Advantage (Plaintiffs against All
                                                                                        2
                                   1                 Defendants);

                                   2          (10) Negligent Interference with Prospective Economic Advantage (Plaintiffs against All

                                   3                 Defendants);

                                   4          (11)    Unfair Competition (Plaintiffs against FedEx); and

                                   5          (12)    Declaratory Relief.

                                   6   See generally, Compl.

                                   7          On December 16, 2019, Defendant FedEx filed a notice of removal on the basis of diversity

                                   8   jurisdiction and fraudulent joinder. See Not. of Removal. Plaintiffs moved to remand this action

                                   9   back to state court on January 14, 2020, claiming that because the joinder of the non-diverse

                                  10   Individual Defendants is not fraudulent, complete diversity does not exist between the parties. Mot.

                                  11   at 2. Plaintiffs allege (1) Valenzuela resides in Alameda County, California, (2) Everson resides in

                                  12   Alameda County, California, and (3) AcMoody resides in San Joaquin County, California. Compl.
Northern District of California
 United States District Court




                                  13   ¶¶ 5-7. FedEx opposes the motion to remand on the ground that the joinder of the Individual

                                  14   Defendants is fraudulent. Opp’n, ECF 24.

                                  15    II.   LEGAL STANDARD
                                  16          “[A]ny civil action brought in a State court of which the district courts of the United States

                                  17   have original jurisdiction, may be removed by the defendant or the defendants, to the district court

                                  18   of the United states for the district and division embracing the place where such action is pending.”

                                  19   28 U.S.C. § 1441(a). “A defendant may remove an action to federal court based on federal question

                                  20   jurisdiction or diversity jurisdiction.” Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th Cir.

                                  21   2009) (citing 28 U.S.C. § 1441). District courts have diversity jurisdiction over all civil actions

                                  22   between citizens of different states where the amount in controversy exceeds $75,000, exclusive of

                                  23   interest and costs. 28 U.S.C. § 1332.

                                  24          “Although an action may be removed to federal court only where there is complete diversity

                                  25   of citizenship, ‘one exception to the requirement for complete diversity is where a non-diverse

                                  26   defendant has been ‘fraudulently joined.’’” Hunter, 582 F.3d at 1043 (quoting Morris v. Princess

                                  27   Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001)) (internal citation omitted); see also Ritchey v.

                                  28   Upjohn Drug Co., 139 F.3d 1313, 1318-19 (9th Cir. 1998). “If the plaintiff fails to state a cause of
                                                                                        3
                                   1   action against a resident defendant, and the failure is obvious according to the settled rules of the

                                   2   state, the joinder of the resident defendant is fraudulent.” McCabe v. Gen. Foods Corp., 811 F.2d

                                   3   1336, 1339 (9th Cir. 1987). That said, there is a “general presumption against fraudulent joinder,”

                                   4   and defendants who assert that a party is fraudulently joined carry a “heavy burden.” Hunter, 582

                                   5   F.3d at 1046. Defendants must “show that the individuals joined in the action cannot be liable on

                                   6   any theory,” Ritchey, 129 F.3d at 1318, and that “there is no possibility that the plaintiff will be able

                                   7   to establish a cause of action is State court against the alleged sham defendant.” Good v. Prudential

                                   8   Ins. Co. of Am., 5 F. Supp. 2d 804, 807 (N.D. Cal. Apr. 16, 1998). That is, “[r]emand must be

                                   9   granted unless the defendant shows that the plaintiff ‘would not be afforded leave to amend his

                                  10   complaint to cure [the] purported deficiency.’” Padilla v. AT&T Corp., 697 F. Supp. 2d 1156, 1159

                                  11   (C.D. Cal. 2009) (quoting Burris v. AT&T Wireless, Inc., No. 06-cv-02904-JSW, 2006 WL

                                  12   2018040, at *2 (N.D. Cal. July 19, 2006)). As such, a court’s “doubts concerning the sufficiency of
Northern District of California
 United States District Court




                                  13   a cause of action because of inartful, ambiguous or technically defective pleading must be resolved

                                  14   in favor of remand.” Plute v. Roadway Package Sys., Inc., 141 F. Supp. 2d 1005, 1008 (N.D. Cal.

                                  15   Apr. 18, 2001) (citations and internal quotation marks omitted).

                                  16           “Where fraudulent joinder is an issue . . . [t]he defendant seeking removal to the federal court

                                  17   is entitled to present the facts showing the joinder to be fraudulent.” Ritchey, 139 F.3d at 1318

                                  18   (internal quotation marks omitted). If factual issues are in dispute, the Court must resolve all

                                  19   disputed questions of fact in favor of the plaintiff. See Kalawe v. KFC Nat. Mgmt. Co., Civ. No.

                                  20   90–007799, 1991 WL 338566, at *2 (D. Haw. July 16, 1991) (citing Kruso v. Int’l Tel. & Tel. Corp.,

                                  21   872 F.2d 1416, 1426 (9th Cir. 1989)); see also Mohammed v. Watson Pharm., Inc., No. SA CV09-

                                  22   0079, 2009 WL 857517, at *6 (C.D. Cal. Mar. 26, 2009) (“A party is only deemed to have been

                                  23   joined ‘fraudulently’ if after all disputed questions of fact and all ambiguities in the controlling state

                                  24   law are resolved in the plaintiff's favor, the plaintiff could not possibly recover against the party

                                  25   whose joinder is questioned.”) (citations and internal quotation marks omitted).

                                  26           If a district court ultimately determines that it lacks jurisdiction, the action must be remanded

                                  27   back to the state court. Martin v. Franklin Capital Corp., 546 U.S. 132, 134 (2005) (citing 28 U.S.C.

                                  28   § 1447). The Ninth Circuit recognizes a “strong presumption against removal.” Hunter, 582 F.3d
                                                                                           4
                                   1   at 1042 (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (per curiam)). Thus, “‘the

                                   2   defendant always has the burden of establishing that removal is proper,’ and . . . the court resolves

                                   3   all ambiguity in favor of remand to state court.” Id. (quoting Gaus, 980 F.2d at 566).

                                   4   III.        DISCUSSION
                                   5          A.      Fraudulent Joinder
                                   6               Plaintiffs argue that this case should be remanded to the state court because FedEx has not

                                   7   met its heavy burden of showing fraudulent joinder and thus, complete diversity between the

                                   8   opposing parties is lacking under 28 U.S.C. § 1332. Mot. 2. As an initial matter, there appears to

                                   9   be no dispute that the Individual Defendants are non-diverse. Plaintiffs claim that Individual

                                  10   Defendants are residents of California. Compl. ¶¶ 5-7.            By resting its arguments solely on

                                  11   fraudulent joinder, FedEx concedes that the Individual Defendants are citizens of California. Not.

                                  12   of Removal ¶ 17; see also Opp’n at 10 (“By the very nature of these ‘fraudulent joinder’ arguments,
Northern District of California
 United States District Court




                                  13   FedEx Ground plainly disclosed that the Individual Defendants were in fact nondiverse.”).

                                  14               Plaintiffs argue that the Individual Defendants were not fraudulently joined because for

                                  15   “every claim asserted against an Individual Defendant, California law imposes individual liability.”

                                  16   Mot. at 2. 1 Plaintiffs provide arguments and supporting case law that personal liability may be

                                  17   imposed on Individual Defendants on their fraud, harassment, economic interference, and trade

                                  18   secret misappropriation claims. Id. at 8-14. Thus, according to Plaintiffs, FedEx fails to show that

                                  19   there is “no possibility” that Plaintiffs could assert those claims – defeating the fraudulent joinder

                                  20   theory. Id. FedEx responds that Plaintiffs have failed to state any claim against Individual

                                  21   Defendants. Opp’n at 10-18.

                                  22               To establish fraudulent joinder, FedEx must “show that the individuals joined in the action

                                  23   cannot be liable on any theory,” Ritchey, 129 F.3d at 1318 (emphasis added). Thus, if the Court

                                  24   finds that FedEx has failed to show that “there is no possibility” that the Plaintiffs will be able to

                                  25   establish a cause of action for any of the claims against the Individual Defendants, remand is proper

                                  26
                                  27   1
                                        The Court notes that in their Complaint, Plaintiffs assert a claim under the Unruh Civil Rights
                                  28   Act against all Individual Defendants. Compl. ¶¶ 57-65. Plaintiffs fail, however, to show in this
                                       Motion that the Unruh Act carries personal liability.
                                                                                        5
                                   1   and the Court need not address the remaining claims and arguments. See Good, 5 F. Supp. 2d at

                                   2   807. For the reasons stated below, the Court is persuaded that FedEx has not met its heavy burden

                                   3   of showing fraudulent joinder as to Plaintiffs’ economic interference, harassment, and trade secret

                                   4   misappropriation claims. Thus, complete diversity does not exist and the Court need not address

                                   5   the parties’ arguments as to the fraud claim against Individual Defendants.

                                   6                 1. Economic Interference Claims
                                   7           Plaintiffs argue that their three economic interference claims, (1) intentional interference

                                   8   with contract, (2) intentional interference with prospective advantage, and (3) negligent interference

                                   9   with prospective advantage carry individual liability. Mot. at 11. FedEx responds that because

                                  10   FedEx is a party to the contracts between Plaintiffs and third parties (regarding FedEx routes),

                                  11   Individual Defendants cannot be held individually liable for economic interference. Opp’n at 11.

                                  12   FedEx argues that “buyers cannot simply ‘purchase FedEx routes from Plaintiff’ through an isolated
Northern District of California
 United States District Court




                                  13   third-party transaction; the transaction may only be accomplished through an assignment of

                                  14   Plaintiffs’ rights under its contract with FedEx Ground.” Opp’n at 11 (citing ISPA § 17, ECF 24-2,

                                  15   Exh. 1). As such, according to FedEx, “FedEx Ground will always be a party to the ‘prospective

                                  16   economic opportunities’ identified by Plaintiffs (i.e. ‘selling routes’), as, in all cases, the only thing

                                  17   that’s actually occurring is a transfer of the rights under a contract with FedEx Ground, that requires

                                  18   approval from FedEx Ground.” Opp’n at 12.

                                  19           Plaintiffs reply that “Plaintiff Nguyen Long, on behalf of Josemite, personally participated

                                  20   in approximately ten separate transactions whereby Josemite purchased routes from or sold routes

                                  21   to other contractors” and FedEx was “never included as a ‘party’ to any of those contracts,” nor did

                                  22   FedEx “ever sign those contracts.” Reply at 2, ECF 25 (citing Supplemental Declaration of Long

                                  23   Nguyen (“Supp. Nguyen Decl.”) ¶ 2, ECF 25-1).

                                  24           Under California law, “corporate agents and employees acting for and on behalf of a

                                  25   corporation cannot be held liable for inducing a breach of the corporation’s contract.” Shoemaker

                                  26   v. Myers, 52 Cal. 3d 1, 24 (1990). But, “the manager’s privilege does not exempt a manager from

                                  27   liability when he or she tortuously interferes with a contract or relationship between third parties.”

                                  28   Asahi Kasei Pharma Corp. v. Actelion Ltd., 222 Cal. App. 4th 945, 967-68 (2014).
                                                                                           6
                                   1           Here, the parties present a clear factual dispute: whether FedEx was a party to Plaintiffs’

                                   2   contracts with third parties purchasing the routes. And, the parties appear to agree that if FedEx

                                   3   was not a party to Plaintiffs’ contracts with third parties, Individual Defendants could – if proven –

                                   4   be held liable. See Opp’n at 11-12. In assessing a claim of fraudulent joinder, if factual issues are

                                   5   in dispute, courts must resolve all disputed questions of fact in the plaintiff’s favor. Pacumio v.

                                   6   Wells Fargo Bank, N.A., No. 20-CV-00251-JCS, 2020 WL 887929, at *2 (N.D. Cal. Feb. 24, 2020).

                                   7   Thus, resolving the factual dispute in Plaintiffs’ favor (i.e., FedEx was not a party to Plaintiffs’

                                   8   contracts with third parties), the Court agrees with Plaintiffs that FedEx has failed to meet its heavy

                                   9   burden under the fraudulent joinder doctrine – that there is “no possibility that the plaintiff will be

                                  10   able to establish a cause of action” against Individual Defendants. See Good, 5 F. Supp. 2d at 807;

                                  11   see also California Crane Sch., Inc. v. Nat’l Comm’n for Certification of Crane Operators, No.

                                  12   2:08-CV-00816-MCEEFB, 2008 WL 3863426, at *4 (E.D. Cal. Aug. 19, 2008) (granting motion
Northern District of California
 United States District Court




                                  13   for remand where defendants failed to show that, under established California law, the privilege

                                  14   applies to the facts of the case).

                                  15                 2. Harassment Claim
                                  16           Next, Plaintiffs argue that Nguyen’s claim for harassment in violation of the Fair

                                  17   Employment and Housing Act (“FEHA”) carries individual liability. Mot. 10. Section 12940(j)(1)

                                  18   of the FEHA prohibits harassment against “a person providing services pursuant to a contract” based

                                  19   on race, ancestry or national origin. Cal. Gov. Code § 12940(j)(1). Section 12940(j)(3) establishes

                                  20   that “[a]n employee . . . is personally liable for any harassment prohibited by this section.” Cal.

                                  21   Gov. Code § 12940(j)(3). FedEx, citing Reno v. Baird, argues that because “commonly necessary

                                  22   personnel management actions” do not come within the meaning of harassment, Plaintiffs have

                                  23   “failed to state a true harassment claim against any of the Individual Defendants.” Opp’n at 12-13

                                  24   (citing Reno v. Baird, 18 Cal. 4th 640, 647 (1998)). Those “commonly necessary personnel

                                  25   management actions” include “hiring and firing, job or project assignments, office or work station

                                  26   assignments, promotion or demotion, performance evaluations, the provision of support, the

                                  27   assignment or nonassignment of supervisory functions, deciding who will and who will not attend

                                  28   meetings, deciding who will be laid off, and the like.” Baird, 18 Cal. 4th at 646–47. Plaintiffs reply
                                                                                         7
                                   1   that (1) the conduct alleged in the Complaint (e.g., sabotaging efforts to sell routes, providing false

                                   2   information to buyers, attempting to extort and/or deceive Nguyen into releasing claims (Compl. ¶

                                   3   51)) are not “personnel actions” or “official employment actions” and (2) even if they were, under

                                   4   California law, “some official employment actions” may “also have a secondary effect of

                                   5   communicating a hostile message” and thus be the basis for a harassment claim. Reply at 4 (citing

                                   6   Roby v. McKesson Corp., 47 Cal. 4th 686, 709 (2009), as modified (Feb. 10, 2010)).

                                   7          The Court agrees with Plaintiffs. The statute is clear – harassment under FEHA carries

                                   8   personal liability. See Cal. Gov. Code § 12940(j)(3). FedEx appears to challenge the sufficiency

                                   9   of Plaintiffs’ harassment allegations – but “the test for fraudulent joinder and for failure to state a

                                  10   claim under Rule 12(b)(6) are not equivalent.” Grancare, LLC v. Thrower by & through Mills, 889

                                  11   F.3d 543, 549 (9th Cir. 2018). A district court must remand the case to state court if there is a

                                  12   “possibility that a state court would find that the complaint states a cause of action against any of
Northern District of California
 United States District Court




                                  13   the [non-diverse] defendants.” Hunter, 582 F.3d at 1046 (emphasis added) (internal quotations and

                                  14   citation omitted). As for Nguyen’s harassment claim, “the California Supreme Court has held that

                                  15   ‘official employment actions’ can be considered as part of the conduct supporting a harassment

                                  16   claim when the actions convey an offensive and hostile message to the employee.” Landucci v.

                                  17   State Farm Ins. Co., 65 F. Supp. 3d 694, 705–06 (N.D. Cal. 2014) (citing Roby, 47 Cal. 4th at 708).

                                  18          Here, Plaintiffs have alleged several wrongful acts on the basis of Nguyen’s race and national

                                  19   origin – specifically, “sabotaging efforts to sell routes, providing false information to buyers,

                                  20   providing confidential information to buyers, falsifying service numbers, imposing punitive fees,

                                  21   mispresenting and concealing material facts, denying contractual rights, issuing notices to cure,

                                  22   terminating contracts, refusing to provide extensions, issuing fraudulent invoices, attempting to

                                  23   extort and/or deceive Plaintiff into releasing claims.” See Compl. ¶ 51. Thus, the Court cannot find

                                  24   that there is “no possibility” that a state court would find that Nguyen has stated a cause of action

                                  25   for harassment, because a state court may find that the alleged wrongful acts (1) are not “official

                                  26   employment actions” or (2) “convey an offensive and hostile message.” See Roby, 47 Cal. 4th at

                                  27   708.

                                  28
                                                                                         8
                                                    3. Trade Secret Misappropriation Claim
                                   1
                                              Plaintiffs also argue that their claim for misappropriation of trade secrets under the California
                                   2
                                       Uniform Trade Secrets Act (“CUTSA”), carries personal liability. Mot. at 13. FedEx responds that
                                   3
                                       “(a) Plaintiffs have failed to allege any actual trade secrets that were ‘improperly disclosed’; and (b)
                                   4
                                       even if they had, Valenzuela always possessed ‘express or implied consent’ to make limited
                                   5
                                       disclosures.” Opp’n at 16.
                                   6
                                              To support its first challenge to Plaintiffs’ trade secret misappropriation claim, FedEx argues
                                   7
                                       that Plaintiffs have failed to allege that Valenzuela disclosed “any actual trade secrets.” Opp’n at
                                   8
                                       17. Citing to the Complaint, FedEx argues that the specific information allegedly disclosed (e.g.,
                                   9
                                       representations to a potential purchasers) are not trade secrets. Id. Plaintiffs reply that they allege
                                  10
                                       “Valenzuela provided confidential, false and/or damaging information, including information
                                  11
                                       relating to Josemite’s business operations, equipment, employees, and services, to discourage
                                  12
Northern District of California




                                       buyers from completing the transaction.” Reply at 8; see also Compl. ¶ 28. According to Plaintiffs,
 United States District Court




                                  13
                                       these allegations are “more than satisfactory.” Reply at 8.
                                  14
                                              There appears to be no dispute that “[u]nder the plain terms of the Uniform Trade Secrets
                                  15
                                       Act, defendants may be personally liable: if they used, through the corporation, [plaintiff’s] trade
                                  16
                                       secrets[.]” PMC, Inc. v. Kadisha, 78 Cal. App. 4th 1368, 1383 (2000). FedEx appears to challenge
                                  17
                                       the sufficiency of Plaintiffs’ specific allegations regarding the specific trade secrets Valenzuela
                                  18
                                       allegedly disclosed. The Court finds that Plaintiffs’ allegations that “information relating to
                                  19
                                       Josemite’s business operations, equipment, employees, and services” were disclosed are sufficient
                                  20
                                       at this stage. See Compl. ¶ 28, 67-69. California Code of Civil Procedure § 2019.2101 provides for
                                  21
                                       a procedure whereby Plaintiffs must “identify the trade secret with reasonable particularity” before
                                  22
                                       commencing discovery – but at the pleading stage, Plaintiffs’ allegations are sufficient to show that
                                  23
                                       there is a “possibility” they could state a claim under CUTSA.
                                  24
                                              As for FedEx’s second argument, FedEx cites to the provisions of the Independent Service
                                  25
                                       Provider Agreement to argue that “Valenzuela, had both ‘express [and] implied consent’ to make
                                  26
                                       these disclosures, as well as others, when vetting proposed assignees who sought to assume
                                  27
                                       Plaintiffs’ responsibilities under the ISPA.” Opp’n at 17 (citing (ISPA, at § 10 (“Confidential
                                  28
                                                                                          9
                                   1   Information”), § 17 (“Assignment”)). In response, Plaintiffs provide a declaration from Nguyen

                                   2   stating that from 2013 to 2019, he worked with approximately six station managers, all of whom

                                   3   “told [Nguyen] and other contractors that they were not permitted to discuss with prospective

                                   4   purchasers anything about the specific operations of the selling party (e.g., Josemite) including,

                                   5   employees, finances, ratings, penalties, complaints, performance, notices, or discipline.”      Supp.

                                   6   Nguyen Decl. ¶ 3. Again, the parties present a factual dispute (i.e., whether Valenzuela was

                                   7   authorized to disclose Plaintiffs’ business information) – and that factual dispute must be resolved

                                   8   in Plaintiffs’ favor. See Pacumio, 2020 WL 887929, at *2. Accordingly, the Court cannot find that

                                   9   there is “no possibility” that Plaintiffs could state a claim under California UTSA.

                                  10                                                     ***

                                  11             In sum, FedEx has failed to meet its heavy burden that the non-diverse Individual Defendants

                                  12   cannot be liable under any theory and thus, the Court declines to find that the Individual Defendants
Northern District of California
 United States District Court




                                  13   ware fraudulently joined. Thus, the Court lacks subject matter jurisdiction and GRANTS Plaintiffs’

                                  14   Motion to Remand.

                                  15        B.      Attorney’s Fees and Costs
                                  16             Plaintiffs request $7,500 in attorney’s fees and costs. Mot. at 14-15. Plaintiffs argue that

                                  17   “[t]here is no objectively reasonable basis for Defendants to remove the entire case by positing that

                                  18   ‘it is obvious’ under established California law that individual supervisors enjoy absolute immunity

                                  19   for intentional and statutory torts committed at work” and “California law has long established the

                                  20   exact opposite.” Id. at 15. FedEx responds that because “FedEx Ground’s positions are well crafted

                                  21   and amply supported, often by California Supreme Court authority,” to recover attorney’s fees,

                                  22   Plaintiffs must show “something more” than lack of merit in FedEx’s arguments. Opp’n at 18.

                                  23   FedEx also points to the procedural history of this case and the fact that Plaintiffs filed a near

                                  24   identical complaint in arbitration without naming Individual Defendants – which, according to

                                  25   FedEx, supports FedEx’s position that the Individual Defendants were named only to defeat

                                  26   removal. Id. at 19.

                                  27             Upon issuing an order remanding the case, a court may award “just costs and any actual

                                  28   expenses, including attorney fees, incurred as a result of the removal” pursuant to 28 U.S.C. §
                                                                                         10
                                   1   1447(c). The “award of fees under § 1447(c) is left to the district court’s discretion.” Martin v.

                                   2   Franklin Capital Corp., 546 U.S. 132, 139 (2005). The standard for awarding fees turns “on the

                                   3   reasonableness of the removal.” Id. at 141. “Absent unusual circumstances, courts may award

                                   4   attorney’s fees under § 1447(c) only where the removing party lacked an objectively reasonable

                                   5   basis for seeking removal.” Id. Courts have determined whether removal was objectively

                                   6   reasonable in part “by looking to the clarity of the law at the time of removal.” See Lussier v. Dollar

                                   7   Tree Stores, Inc., 518 F.3d 1062, 1066 (9th Cir. 2008) (citing Martin, 546 U.S. at 141).

                                   8          After reviewing the briefing and relevant authority, the Court agrees with Plaintiffs that an

                                   9   award of attorney’s fees under § 1447(c) is justified in these circumstances. Plaintiffs asserted eight

                                  10   causes of action against the Individual Defendants – and several of those causes of action carry

                                  11   personal liability under well-settled California law (e.g., economic interference claims, harassment

                                  12   claim, and trade secret claim). In fact, FedEx’s opposition brief repeatedly argues that Plaintiffs
Northern District of California
 United States District Court




                                  13   “failed to state a cause of action” (see Opp’n at 11-17) instead of applying the well-established

                                  14   standard for analyzing fraudulent joinder – that “there is no possibility that the plaintiff will be able

                                  15   to establish a cause of action is State court against the alleged sham defendant.” Good, 5 F. Supp.

                                  16   2d at 807 (emphasis added). Thus, the Court concludes that FedEx lacked an objectively reasonable

                                  17   basis for seeking removal (i.e., that there was no possibility that Plaintiffs could establish a cause of

                                  18   action against the Individual Defendants) and awards reasonable attorney’s fees to Plaintiffs under

                                  19   28 U.S.C. § 1447(c).

                                  20          The Court next determines whether the requested amount of $7,500 is a reasonable award.

                                  21   The Court finds that the requested fees are excessive and will award only $5,580.

                                  22          In support of their request, Plaintiffs submitted a declaration from their counsel, Scott

                                  23   Berman, who incurred fees in relation to the instant motion. Declaration of Scott A. Berman in

                                  24   Support of Motion to Remand Action to State Court and Request for Costs and Attorney’s Fees

                                  25   (“Berman Decl.”), ECF 17-2. Mr. Berman states that he spent over 15.5 hours “researching case

                                  26   law, drafting the Motion to Remand, drafting [his] Declaration and other supporting papers.” Id. ¶

                                  27   7. Mr. Berman also anticipated spending another 4.5 hours preparing the reply brief and attending

                                  28   the hearing on the matter. Id. Mr. Berman declares that his customary hourly rate is $465, bringing
                                                                                          11
                                   1   the total estimated attorney’s fees to $9,300. Id. Plaintiffs, however, request only $7,500 “to avoid

                                   2   any disputes concerning billing or efficiency.” Mot. at 15.

                                   3          The Court finds that the amount of time spent on the motion was excessive and determines

                                   4   that 12 hours rather than 20 hours is a reasonable amount of time to research and draft the fifteen-

                                   5   page motion for remand, the supporting declarations, and the reply brief. Moreover, the Court ruled

                                   6   on this motion based on the written submissions and counsel did not incur any costs attending a

                                   7   hearing. Accordingly, the Court finds that the reasonable fees incurred by Mr. Berman amounts to

                                   8   $5,580 for twelve hours total at a $465-per-hour rate.

                                   9   IV.    ORDER
                                  10          For the foregoing reasons, the Court GRANTS Plaintiffs’ Motion to Remand to State Court

                                  11   and GRANTS IN PART Plaintiffs’ Request for Attorney’s Fees in the amount of $5,580. The Clerk

                                  12   of the Court shall remand this action to Superior Court of California for the County of Santa Clara
Northern District of California
 United States District Court




                                  13   and close the case. To be clear, the Court makes no ruling as to FedEx’s pending motion to compel

                                  14   arbitration at ECF 6. FedEx’s pending motion to compel arbitration will be remanded to state court

                                  15   with this action.

                                  16

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: March 9, 2020

                                  20                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        12
